DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-36 and 41-50 are pending.
Claims 6, 13-21, 27-32, 34-36 and 41-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2016.
Claims 37-40 are cancelled.
Claims 1-5, 7-12, 22-26 and 33 are examined herein.
Claims 1-5, 7-12, 22-26 and 33 are rejected.

Applicant’s Response

Applicant's response, filed 30 September 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

Claim Interpretation
The following recitations in the claims directed to intended use and intended outcome are not considered as limiting the scope of the claimed system herein. These recitations include:
“.....to access health data” in claim 1, line 26. This recitation is directed to an intended use of the biometric authentication information.
In claim 1, lines 25-26 the recitation that the user is uniquely identifiable by the mobile device based on an acquired biometric authentication information to access health data” is interpreted as directed to an attribute of the user and does not further limit the scope of the claim. 
If the Applicant’s intention is to set forth that the mobile device is configured to acquire biometric identification and identify or authenticate a user based on the acquired biometric identification, the claim should be amended accordingly.
“.....such that the assembly is connected to a contact backing with an adhesive....” in claim 3. This recitation is directed to an intended use of the assembly.
“.....for correlation and treatment analysis” in claim 5. This recitation is directed to an intended used of the server.
“.....for the storage of electrocardiogram data” in claim 8. This recitation is directed to an intended used of the server.
 “.....to acquire one or more body signals of the user” in claim 10. This recitation is directed to an intended use of the plurality of wearable patch devices.
The recitations of:
 “the sensor is enable to capture” (claim 1 lines 8-9 and claim 8);
“the wearable device is enabled to transmit” (claim 1, lines 17-18);
“the mobile device is enabled to display” (claim 1 lines 20-21);
“the wearable device is enabled to generate” (claim 1, lines 22-23);
“the mobile device is enabled for correlating” (claim 1 lines 32-33);
“the mobile device is enabled to send” (claim 1, lines 34-35);
“an RFID tag enabled to provide” (claim 11); and 
“the transmitter and receiver are enabled ...for communication” (claim 25) are  interpreted as said elements being capable of performing the recited functions. The recited device being capable of performing the recited functions are not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitations.
If the Applicant’s intention is to set forth that the recited elements are specifically programmed or configured to perform said functions, the claims should be amended to recite that said elements are “configured to” or “configured for” performing the recited functions.
In claim 22 the recitation of “wherein a plurality of biological parameters are received by the transmitter and the receiver of the wearable device form one or more implanted devices implanted in the body” is merely informative and describes the source of the biological parameters received by the transmitter and receiver. This recitation does not limit the scope of the system recited in claim 1 because the system of claim 1 does not require implantable devices configured to acquire biological parameters and configured to transmit said biological parameters.
In claim 23 the recitation of “wherein a plurality of biological parameters are received as an analog electrical signal from the user by the sensor of the wearable sensor device” is merely informative and describes attributes of a signal. This recitation does not limit the scope of the system recited in 
In claim 26 the recitation of “wherein the electrocardiogram data are accessible on a server and wherein access to the electrocardiogram data is available to a remote health professional upon identification and authentication of the remote health professional via a biometric information” is merely informative as to how access to data is granted and is not considered as limiting the scope of the claimed system. If the Applicant’s intention is to set froth that the system includes a server configured to provide access to the electrocardiogram data and, that the system is configured to authenticate a health professional based on biometric data, the claim should be amended accordingly.

Specification
In this office action all references to the Specification pertain to the Specification filed on 14 November 2013.
Applicant’s response  filed on 30 September 2021 pertaining the amendments to the Specification is not accepted for the following reasons:
1) The Amended Specification should be filed as a separate document. In the response the Applicant has presented the amendments to the Specification as part of the “Applicant’s Arguments Remark” document and not as a separate document. The Applicant is encouraged to review the MPEP section 714 pertaining the Manner of making amendments in an application in compliance with 37 CFR 1.121, specifically section (II)(B) which explains the manner or making amendments in the Specification:
Amendments to the specification, other than the claims, computer listings (37 CFR 1.96) and sequence listings (37 CFR 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification. In order to delete, replace or add a paragraph to the specification of an application, the amendment must unambiguously identify the paragraph to be modified either by paragraph number (see MPEP § 608.01), page and line, or any other unambiguous method and be accompanied by any replacement or new paragraph(s). Replacement paragraphs 

2)The Amendments presented do not address all the objections raised by the Examiner.
For these reasons the Specification remains objected for the same issues identified in the Office Action mailed on 30 March 2021. The Examiner has identified other issues with the Specification which are set forth below.
As indicated in the previous office action  the use of the term Bluetooth (paragraph 54 of the originally filed Specification) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because some numerated reference characters are used to refer to different elements of the system shown in Figure 5, as follows:
Reference character 500 is used to refer to: ECG appliance, intelligent ECG appliance, remote ECG appliance (paragraph 86), ECG unit and system (paragraph 90). 
Reference character 520 is used to refer to: paste on wireless contacts (paragraph 83) and paste on contacts (paragraph 86).
Reference character 522 is used to refer to: block diagram, contact system  (paragraph 85) and wireless contacts (paragraph 86).

This list is not exhaustive. The Applicant is asked to review the Specification for other instances of reference to multiple elements using the same reference character and, amend the Specification and the Drawings as necessary.
The following objections are newly set forth in this office action:
The Specification refers to the term “electro cardiogram” (see paragraphs 13, 26, 27, 61, 78, 90), “electro cardio gram” (see paragraphs 13,  24, 45, 77, 78, 82, 86, 90) and “electrocardiogram” (see paragraphs 25, 26, 27). The term recognized in the art is “electrocardiogram” (single word). The Applicant is asked to amend the Specification accordingly.
Appropriate correction is requested.

Claim Objections
Claims 1, 7, 8, 11 and 22 are objected to because of the following informalities:  
In claim 1 line 7, “wherein” should be inserted before “the wearable device” to read “wherein the wearable device is configured to provide.....”
In claim 1 line 17 the semicolon between “processor” and “wherein” should be replaced with a comma (,) to read as follows: “a transmitter and a receiver coupled to the processor[[;]] wherein the wearable device is configured to provide.....”.
In claim 1 lines 34-36 should be amended as follows: “wherein the mobile device is enabled to send the electrocardiogram data to a server; [[and]] wherein the server is configured to maintain...”.
In claim 1 line 39 “wherein” should be inserted before “the server” and “is” should be inserted before “configured” to read “wherein the server is configured to...”.
In claim 7 line 4, “of” should be inserted between “activity information” and “the user”.
In claim 8 “the” should be inserted before “electrocardiogram data” to read “storage of the electrocardiogram data”.
In claim 11 the “is” between “device” and “further” and the “of” before RFID tag should be deleted to read “wherein the wearable device [[is]] further comprises [[of]] an RFID tag enabled to.....”.
Claim 22 recites redundant language as follows: ...”from one or more implanted devices implanted in the body”. The Examiner suggests the following amendment “from one or more .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 22-26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on the claim amendments herein.
Claim 1 lines 36-38 recites: “.....the server configured to maintain user specific data including the activity data and the electrocardiogram data...”.
captured by the wearable device. There is no recitation in the claim that the activity data is transmitted from the wearable device to the server
Claims 2-5, 7-12, 22-26 and 33 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections- Response to Arguments
Applicant’s arguments filed on 30 September 2021 have been considered. A new grounds of rejection has been set forth based the claim  amendments herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 1-5, 7-10, 12 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0122488 to Mazar in view of US 6,463,417 to Schoenberg.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Mazar a patient management system (¶ 31; Figure 2).
With regard to claim 1, Mazar teaches a system including a wearable device (¶ 31, 33, 39, 44-46; Figure 2) comprising:
a battery coupled to the wearable device (¶ 33-35, 39 and 41). Any of the devices disclosed by Mazar includes a battery.
the wearable device comprising a touch screen and a keyboard (¶ 39, 41, 44). PDA’s include touch screens. 
the wearable device configured to accept voice input and touch based key input (¶ 41).
the wearable device is configured to provide audio, video, and graphics (¶ 44-46; Figures 2 and 3).
a sensor coupled to the wearable device, wherein the sensor is enabled to capture one or more signals of a heart of a user including at least an electrocardiogram signal (¶ 36-37, 39; Figure 2). Devices 202, 204 and 206 measure physiological data including cardiac activity and heart characteristics.
a processor coupled to the wearable device, wherein the processor is programmed to generate an electrocardiogram data based at least in part upon the one or more signals  (¶ 33, 34, 44-46). The devices 202, 204 and 206 are configured for data analysis, as such, they include a processor. Further, Device 206 includes or is part of a computer system (¶ 45, Figure 3).
a memory coupled to the processor, wherein the memory is configured to record the electrocardiogram data over a period of time (¶ 33). Devices 202, 204 and 206 are configured to store data related to physiological measurements.
a sensor configured to acquire a pulse rate of a user (¶ 32,33, 36; Figure 2).
a transmitter and a receiver coupled to the processor; wherein the wearable device is enabled to transmit the electrocardiogram data and the pulse rate to a mobile device (¶ 47, 53, 65). Devices 202, 204 and 206 transmit data to and receive data from an interrogator/transceiver unit 208 (ITU). ITU comprises a hand-held device such as a PDA or cellular phone.
wherein the mobile device is enabled to display an electrocardiogram on a display of the mobile device based on the electrocardiogram data (¶96). ITU is capable of displaying recorded data, an ideal range for the data, a conclusion based on the recorded data, and a recommended course of action.
 wherein the mobile device and/or the wearable device is enabled to generate a warning  when the electrocardiogram data includes data of a possible emergency health condition (¶ 49 and 94). ITU provides an audible or visual alarm when a significant heart arrhythmia is imminent or currently taking place
wherein the user is uniquely identifiable by the mobile device based on an acquired biometric authentication information to access health data (¶ 67-68). The device includes a unique identification number to associate the collected data with a specific patient.
wherein the wearable device captures activity data (¶ 39). Devices 202, 204 and 206 include a GPS.
wherein the mobile device is enabled for correlating the electrocardiogram data with activity data (¶ 110-111, 130-132, 134 and 146). Mazar’s mobile device (ITU) is enabled for data analysis  (¶ 48 and 54), the ITU comprises a processor based device (¶ 52-53) and therefore is capable of performing any function if programmed accordingly. The clause does not require that the mobile device be configured to perform the recited correlation.
wherein the mobile device is enabled to send the electrocardiogram data to a server (¶ 50; Figure 2). The ITU transmits data gathered from the devices 202, 204 and 206 to a host 212. The host includes a server computer (¶ 61).
the server configured to maintain user specific data including the activity data and the electrocardiogram data;
the server configured to provide access to the user specific data to one or more selected entities (¶ 69, 91-93; Figure 2). Host 212 includes a patient database 400 which stores medical records and data related to devices 202, 204 and 206. The data is securely accessible to the caregiver and/or the patient via a web interface. 
Mazar does not teach that the data stored in the patient database is associated with permission levels for access and Mazar does not teach that the entities that access the  data are defined by the user (as in claim 1).
Schoenberg teaches a method of and system for distributing medical information for an individual over a communications network (Abstract). Referring to figure 2, the patient generates 
Mazar and Schoenberg are directed to systems and methods which require the distribution of a patient’s medical information to a third party.
Thus, Mazar and Schoenberg are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Mazar with Schoenberg. One would have been motivated to do so and had a reasonable expectation of success in doing so because Schoenberg teaches that a disadvantage of the storage of patient data without restricting access (as in Mazar) is that there is no way to prevent unnecessary medical data from being divulged to the medical care provider, thus potentially risking the patient's privacy (col. 1, lines 44-67 and col. 2 lines 1-10). The skilled artisan would be motivated to modify Mazar with the teachings of Schoenberg because this would protect the patient’s privacy and confidentiality which is an explicit concern by Mazar (¶ 142 and claim 68).
With regard to claim 2, see Mazar at ¶ 33-35 and 44. Devices 202, 204 and 206 are configured to provide therapy in response to the analyzed patient data including a physical stimulation as an electric shock. 
With regard to claim 3, see Mazar at ¶ 44-45. Device 206 can be any device. As such, it includes an assembly and the assembly is “reusable”. 
With regard to claim 4, see Mazar at ¶ 39.
With regard to claim 5, see Mazar at ¶ 62, 65,69, 91-93; Figure 2. Devices 202, 204 and 206 are configured to communicate with host. Host includes a database of patient information 
With regard to claims 7 and 9, see Welch at ¶ 74-77 and Figure 2. Host (server) includes a patient analysis module 550 may utilize information collected by the advanced patient management system 200, as well as information for other relevant sources, to analyze data related to a patient and provide timely and predictive assessments of the patient's well-being
With regard to claim 8, see Mazar at 36-37, 39, 43, 48,53 and 65; Figure 2.
With regard to claim 10, see Mazar at ¶39. Devices 202, 204 and 206 include external devices.
With regard to claim 12, see Mazar Figure 2.
With regard to claim 22, see Mazar at ¶ 33. Devices 202, 204 and 206 can be implanted.
With regard to claim 23, see Mazar at ¶ 39. The signals received include analog signals.
With regard to claim 24, see Mazar at ¶ 33-34. Devices 202, 204 and 206 are configured to analyze data. As such, they can perform “processing”.
With regard to claim 25, see Mazar at ¶ 48, 55, 60-63 and Figure 2. Devices 202, 204 and 206 are enabled for communicating amongst each other, with the ITU and/or the host server.  A such, the transmitter and receiver of the wearable device (206) are “enabled with multiple channels” for communication.
With regard to claim 26,  see Mazar at ¶ 64. 
B. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0122488 to Mazar in view of US 6,463,417 to Schoenberg as applied to claim 1 above in further view of  US 2006/0066449 to Johnson.
This is a new grounds of rejection and is necessitated by the claim amendments herein.

However, neither Mazar nor Johnson teach that monitoring device includes an RFID tag (as in claim 11).
Jonson teaches a system for monitoring physiological activity sensor for monitoring the selected physiological activity of the person and a Radio Frequency Identification (RFID) tag coupled to the sensor, the RFID tag including a unique identifier (¶ 10).
Mazar in view of Schoenberg as modified and Johnson are directed to systems comprising sensors associated with a patient for monitoring physiological parameters.
This, Mazar as modified and Johnson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have modified the monitoring device in Mazar to include an RFID tag as taught by Johnson One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Johnson teaches the sensors for monitoring physiological parameters can be configured to include an RFID tag. An additional advantage is realized by securely associating the information obtained by the sensor with an identified patient (see Johnson at ¶ 24) which is of relevance to Mazar who is explicitly concerned with ensuring that communication of the sensor data acquire by the monitoring device is securely communicated to the patient management system (see Mazar at ¶ 64).
C. Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0122488 to Mazar in view of US 6,463,417 to Schoenberg as applied to claim 1 above in further view of US 4,643,193 to DeMarzo (cited in the previous office action) as evidenced by US 5,632,272 to Diab.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Mazar teaches a patient monitoring system comprising a device configured to monitor heart characteristics (¶ 39). With the provisions by Schoenberg the data stored in the patient database is associated with permission levels for access defined by the user.
However, neither Mazar nor Johnson teach that the device comprises a conductive adhesive for the attaching, wherein the conductive adhesive is removable (as in claim 33).
DeMarzo teaches a heart characteristic sensor (ECG) comprising an electrically conductive coating for establishing an electrical contact between the patient’s skin and the electrode (Abstract; col. 3, lines 1-10).
 Mazar in view of Johnson as modified and DeMarzo are directed to devices for monitoring heart characteristics.
Thus, Mazar as modified and DeMarzo are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Mazar with DeMarzo. One would have been motivated to do so and had a reasonable expectation of success in doing so because DeMarzo teaches that an advantage of the conductive coating is that it promotes enhanced electrical contact between the skin of the patient and the sensor thereby avoiding motion artifacts (col. 4, lines 5-25). The skilled artisan would be motivated to modify Mazar with the teachings by DeMarzo because, as evidence by Diab, it is known in the art that motion artifacts distort the measured signals which making it difficult to distinguish the monitored physiological signal (see Diab under Description of the Related Art). Modifying Mazar’s device with a conductive adhesive as taught by DeMarzo would improve Mazar’s system by minimizing the effect of distortions on the measured physiological signal.


35 USC 103 Rejections-Response to Arguments
Applicant arguments filed on 30 September 2021 have been considered. A new grounds of rejection based as necessitated by the claim amendments herein.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631                   
                                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631